Opinion issued December 13, 2012




                                   In The

                           Court of Appeals
                                   For The

                       First District of Texas
                        ————————————
                           NO. 01-12-00122-CR
                         ———————————
                      JAVIER RODARTE, Appellant
                                     V.
                    THE STATE OF TEXAS, Appellee



         On Appeal from the County Criminal Court at Law No. 9
                         Harris County, Texas
                     Trial Court Cause No. 1768738

                       MEMORANDUM OPINION

     Appellant, Javier Rodarte, has filed a motion to dismiss the appeal. The

motion complies with Texas Rule of Appellate Procedure 42.2(a). See TEX. R.
APP. P. 42.2(a). We have not issued an opinion in the appeal. See TEX. R. APP. P.

42.2(b).

      Accordingly, we dismiss the appeal. See TEX. R. APP. P. 43.2(f). We

dismiss any pending motions as moot.

                                PER CURIAM

Panel consists of Justices Keyes, Massengale, and Brown.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2